Exhibit 10.1

 

     Private Client Group LOGO [g96388img001.jpg]   

Merrill Lynch Business

Financial Services Inc.

222 North LaSalle Street

17th Floor

     Chicago, Illinois 60601      (312) 269-1358      FAX: (312) 499-3252     
May 13, 2005

 

Dreams Products, Inc.

2 South University Drive

Suite 325

Planation, FL 33324

 

  Re: Amendment to Loan Documents

 

Ladies & Gentlemen:

 

This Letter Agreement will serve to confirm certain agreements of Merrill Lynch
Business Financial Services Inc. (“MLBFS”), Dreams Products, Inc. (“Customer”),
Dreams, Inc. (“Dreams”), and Dreams Franchise Corporation (“Franchise”) with
respect to: (i) that certain FORBEARANCE AGREEMENT dated as of December 30, 2004
between MLBFS on the one hand, and Customer, Dreams and Franchise (collectively,
Customer, Dreams and Franchise, the “Obligors” or the “Parties”) on the other
hand (including any amendments and extensions thereto), and (ii) all other
agreements between MLBFS and Obligors including without limitation the Loan
Documents. Capitalized terms used herein and not defined herein shall have the
meaning set forth in the Forbearance Agreement, or if not defined in the
Forbearance Agreement, the Loan Documents. The terms of this Letter Agreement
amends and restates and supercedes and replaces in its entirety that certain
Letter Agreement dated as of March 30, 2005.

 

Subject to the last sentence of this Letter Agreement, effective as of the date
hereof, the Loan Documents are hereby amended as follows:

 

(a) Section 4(d)(i) of the Forbearance Agreement is hereby amended and restated
in its entirety to read as follows:

 

The term “Termination Date” shall mean the first to occur of: (i) the last
Business Day of the seventeenth (17th) full calendar month following the Closing
Date, or (ii) June 3, 2005, or (iii) if earlier, the date of termination of the
WCMA Line of Credit pursuant to the terms of this Forbearance Agreement.

 

(b) Section 4(e)(i) of the Forbearance Agreement is hereby amended and restated
in its entirety as follows:

 

The term “Maximum WCMA Line of Credit” shall mean, as of the Effective Date (as
hereinafter defined) through June 3, 2005 $3,500,000.00. CUSTOMER AGREES THAT IT
WILL, WITHOUT DEMAND, INVOICING OR THE REQUEST OF MLBFS, FROM TIME TO TIME MAKE
SUFFICIENT PAYMENTS ON ACCOUNT OF THE WCMA LOAN BALANCE TO ASSURE THAT THE WCMA
LOAN BALANCE WILL NOT AT ANY TIME EXCEED THE MAXIMUM WCMA LINE OF CREDIT, AS
REDUCED PURSUANT TO THIS SECTION IN THE AMOUNTS SPECIFIED IN THIS SECTION.

 



--------------------------------------------------------------------------------

Dreams Products, Inc

Page 2 of 2

May 13, 2005

 

(c) Subject to the terms hereof, and provided Obligors comply with the terms and
conditions hereof, MLBFS hereby agrees to waive the Exit Fee (as such term is
defined in the Forbearance Agreement) that became due and payable on May 15,
2005 when Obligors failed to pay in full the Obligations as required by the
Forbearance Agreement. However, if the Obligations are not indefeasibly paid in
full on or before June 3, 2005, the Exit Fee shall be reinstated instanter and
the waiver granted herein shall be void ab initio. and the Exit Fee so
reinstated, shall become immediately due and payable and shall be in addition to
all other charges under the Forbearance Agreement and Loan Documents, and shall
become a WCMA Loan, due immediately and added to the WCMA Loan Balance in the
same manner as provided for accrued interest with respect to the WCMA Line of
Credit. To which extent, by executing this Letter Agreement, the Obligors hereby
authorize MLBFS to pay out of and charge to Customer’s WCMA Account such Exit
Fee as a WCMA Loan, at any time on or after June 3, 2005, if the Obligations are
not indefeasibly paid in full on or prior to June 3, 2005.

 

(d) Obligors agree, concurrent with their execution of this Letter Agreement, to
pay MLBFS a non- refundable Forbearance Fee of $5,000.00 covering the period
between May 15, 2005, and June 3, 2005. Customer agrees to pay the Forbearance
Fee with a check drawn on a non-Merrill Lynch checking account, and agrees that
the Forbearance Fee will be fully non-refundable once it has been paid. Obligors
further agree that additional forbearance fees will become due and owing to
MLBFS for any extensions to the Forbearance Agreement or this Letter Agreement
as may be granted by MLBFS. By their execution of this Letter Agreement, the
Obligors hereby consent to the foregoing modifications to the Forbearance
Agreement, and hereby agree that except as expressly amended hereby, the Loan
Documents, including but not limited to the Forbearance Agreement, shall
continue in full force and effect upon all of their terms and conditions.

 

Obligors acknowledge, warrant and agree, as a primary inducement to MLBFS to
enter into this Agreement, that: (a) no Default or Event of Default has occurred
and is continuing under the Forbearance Agreement or Loan Documents, other than
the Defaults or Events of Defaults referenced in the Forbearance Agreement or
specifically refereneced in this Letter Agreement; (b) each of the warranties of
Obligors in the Forbearance Agreement and Loan Documents are true and correct as
of the date hereof and shall be deemed remade as of the date hereof; (c) no
Obligor has any claim against MLBFS or any of its affiliates arising out of or
in connection with the Forbearance Agreement or Loan Documents or any other
matter whatsoever; and (d) no Obligor has any defense to payment of any amounts
owing, or any right of counterclaim for any reason under, the Forbearance
Agreement or Loan Documents.

 

Provided that no Event of Default, or event which with the giving of notice,
passage of time, or both, would constitute an Event of Default, shall then have
occurred and be continuing under the terms of the Loan Documents, other than the
existing Defaults and Events of Default referenced in the Forbearance Agreement
or specifically referenced in this Letter Agreement, the amendments and
agreements in this Letter Agreement will become effective on the date (the
“Effective Date”) upon which: (a) Obligors shall have executed and returned the
duplicate copy of this Letter Agreement along with the Forbearance Fee; and (b)
an officer of MLBFS shall have reviewed and approved this Letter Agreement and
such other documents as being consistent in all respects with the original
internal authorization hereof.

 

Notwithstanding the foregoing, if each Obligor does not execute and return the
duplicate copy of this Letter Agreement to MLBFS by 5PM CST May 17, 2005, or if
for any other reason (other than

 



--------------------------------------------------------------------------------

Dreams Products, Inc

Page 3 of 3

May 13, 2005

 

the sole fault of MLBFS) the Effective Date shall not occur by May 17, 2005,
then all of said amendments and agreements will, at the sole option of MLBFS, be
void.

 

Very truly yours,

Merrill Lynch Business Financial Services Inc.

By:

  /s/ Bill Kocolowski    

Bill Kocolowski

Vice President

 

Agreed and Accepted:

Dreams Products, Inc.

By:

  /s/ Ross Tannenbaum

Printed Name:   Ross Tannenbaum

Title:

   

 

Dreams, Inc.

By:

  /s/ Ross Tannenbaum

Printed Name:   Ross Tannenbaum

Title:

   

 

Dreams Franchise Corporation

By:

  /s/ Ross Tannenbaum

Printed Name:   Ross Tannenbaum

Title:

   

 